Citation Nr: 0025739
Decision Date: 09/27/00	Archive Date: 11/03/00

DOCKET NO. 94-02 385               DATE SEP 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Whether the 10 percent disability evaluation assigned for a right
foot disability was proper.

ATTORNEY FOR THE BOARD 

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from March 1969 to June 1992.

This appeal arose from a December 1992 rating decision which, in
pertinent part, granted service connection for a right foot
disability and assigned a non- compensable disability evaluation,
effective from July 1, 1992. The Board of Veterans' Appeals (Board)
remanded the veteran's claim for a. compensable evaluation in
December 1995. In a July 1998 rating decision, a 10 percent
disability was assigned for the right foot disability, effective
from July 1, 1992.

The Board again remanded this claim in January 1999 for further
development, to include securing treatment records and a Department
of Veterans Affairs (VA) medical examination. The current record
shows that in response to the March 2000 supplemental statement of
the case the veteran indicated, in a statement received in May
2000, that Daniel J. Keane, D.P.M., had provided follow up support
after the veteran had foot surgery. The veteran also listed a
physician who had treated him for his neck disability. It was noted
by the Regional Office (RO), on the letter from the veteran, that
a call had been made but a nurse had indicated that, after looking
at the veteran's chart, no records were located.

The veteran's claims file was returned to the Board in August 2000
and shortly thereafter several documents, including a completed
form authorizing the release of the veteran's medical records from
Dr. Keane, was received. Based upon the notations made in the
record, the Board is unable to determine with any certainty that
the call which was made by the RO was to the office of Dr. Keane.
As this raises a question as to whether the duty to assist has been
satisfied, the Board finds that the veterans claim should be
REMANDED to the RO for the following action:

1. The originating agency should contact Dr. Keane, in writing, in
order to obtain copies of all of the veteran's clinical records.
All documents obtained should be associated with the veteran's
claims file.

- 2 -

2. When the above development has been completed, the originating
agency should readjudicate the issue of whether the 10 percent
disability evaluation assigned for a right foot disability was
proper. If the determination made remains unfavorable, a
supplemental statement of the case should be issued to the veteran.
He should be given the appropriate period of time in which to
respond.

Following completion of the above, the case should be returned to
the Board for further consideration, if in order. No action is
required by the veteran unless he receives further notice. The
purpose of this REMAND is to obtain additional medical information
and to afford the veteran due process.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645. 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Veterans Law Judge
Board of Veterans' Appeals

- 3 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


